2022 IL App (5th) 220079-U
            NOTICE
                                                                                      NOTICE
 Decision filed 10/18/22. The
                                                                           This order was filed under
 text of this decision may be               NO. 5-22-0079
                                                                           Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                              not precedent except in the

 Rehearing or the disposition of
                                               IN THE                      limited circumstances allowed
 the same.                                                                 under Rule 23(e)(1).
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                               )     Appeal from the
                                                )     Circuit Court of
PATRICIA PRICE, n/k/a Patrick Box,              )     Madison County.
                                                )
      Petitioner-Appellee,                      )
                                                )
and                                             )     No. 08-D-314
                                                )
PAUL PRICE,                                     )     Honorable
                                                )     Ronald S. Motil,
      Respondent-Appellant.                     )     Judge, presiding.
______________________________________________________________________________

         JUSTICE WHARTON delivered the judgment of the court.
         Justices Cates and Vaughan concurred in the judgment.

                                            ORDER

¶1       Held: Where Paul Price failed to provide factual or legal support for his motion
               seeking reimbursement of maintenance, the trial court’s order denying his motion
               was not contrary to the manifest weight of the evidence. The trial court’s order
               granting Patricia Price’s motion to dismiss Paul’s motion for reimbursement of
               maintenance did not constitute an abuse of the trial court’s discretion. We affirm
               the trial court’s judgments.

¶2       The respondent, Paul Price, appeals from the trial court’s January 10, 2022, order

denying his motion seeking reimbursement of maintenance from Patricia Price n/k/a Patricia Box




                                                  1
and granting Patricia’s motion to dismiss Paul’s motion for reimbursement of maintenance. 1 At

issue is whether the trial court’s orders were erroneous. We affirm.

¶3                                          I. BACKGROUND

¶4      Patricia and Paul were married on August 2, 1997, and were divorced on July 16, 2009.

No children were born during the marriage. Patricia’s two children from a previous relationship

lived in the Price marital home. A marital settlement agreement (MSA) was incorporated into the

judgment of dissolution. Pursuant to the terms of the MSA, Paul was ordered to pay Patricia

monthly maintenance of $722.22 for a period of 36 months. Paul directly made the maintenance

payments to Patricia from August 2009 through April 2010. From May 2010 through June 2012,

Paul made the monthly maintenance payments by automatic wage withholding.

¶5      On July 6, 2020, Paul filed a motion seeking reimbursement of maintenance payments.

Paul alleged that Patricia had “cohabited with Gary Box on a continuing conjugal basis” during

the 36 months he paid maintenance. Patricia responded by filing a motion to dismiss Paul’s

motion on August 6, 2020. Patricia alleged that Paul’s motion was inconsistent with section

510(a) of the Illinois Marriage and Dissolution of Marriage Act (750 ILCS 5/510(a) (West

2018)). She argued that modification of a maintenance provision only applies to installments

accruing after the motion for modification has been filed. Patricia alleged that Paul’s motion was

improper because all maintenance payments had been made years before he filed this motion.

Alternatively, Patricia alleged that Paul’s motion was untimely filed pursuant to section 2-

619(a)(5) of the Code of Civil Procedure (735 ILCS 5/2-619(a)(5) (West 2018)).


        1
          Paul is only appealing the trial court’s denial of his request for maintenance reimbursement.
Other motions presented to the trial court at a hearing held on January 10, 2022, included a motion
seeking to vacate the dissolution judgment in part and reallocate the property division based upon
“undisclosed” retirement accounts in Patricia’s name, a motion to reopen proofs, and a notice of Paul’s
intent (if proofs were reopened) to pursue a claim of dissipation of marital assets. The trial court denied
all of Paul’s motions.
                                                    2
¶6     The case culminated in an evidentiary motion hearing on January 10, 2022. At the

conclusion of the hearing, the trial court issued its ruling denying Paul’s motion and granting

Patricia’s motion. The court indicated that its rulings were based upon the testimony of

witnesses, the exhibits admitted into evidence at the hearing, and the arguments of counsel. Both

Patricia and Paul testified. Two witnesses that Paul intended to call were not present at the

hearing. Paul’s hired investigator was unable to appear because he had COVID-19. Paul had also

intended to call a witness who knew Patricia and her current husband, but the witness had not

been subpoenaed and did not appear in court despite numerous attempts to contact him. Paul

asked the court to continue the balance of the hearing to present the testimony of these witnesses.

The trial court denied the request, stating that the hearing would conclude that date as the case

had “been hanging on in the court system for quite some[ ]time and we are going to proceed with

the rulings on the various motions today.”

¶7     Patricia testified that Paul’s allegations could have been determined when the divorce

was pending. She acknowledged that she met Gary Box in late 2007. Paul’s attorney asked

Patricia to review copies of Paul’s cellular phone bills for January and February 2008. She

confirmed that the bills memorialized calls she made to Gary, to Gary’s father, and to Gary’s

daughter. Patricia was also asked to look at a Troy Police Department traffic warning that was

issued to her in 2009. The exhibit copy of the police warning was dated August 11, 2017, and

listed Patricia’s address as 500 Pike Lane in Troy. However, Patricia testified that when the

traffic warning was issued, she did not live at the Pike Lane address, but was living at 800B

Americana Court in Troy. She further testified that 500 Pike Lane was purchased by Gary Box

on March 29, 2010. In support, she identified a copy of the parcel inquiry for 500 Pike Lane that




                                                3
reflected Gary’s March 2010 purchase date. She stated that she and/or Gary had not rented or

had any interest in the 500 Pike Lane property before March 2010.

¶8       Patricia testified that when she vacated the marital residence, she and her two children

moved to the 800B Americana Court rental property. She paid the rent and utilities. She lived in

the Americana Court property from July 2008 until July 2010. In support, she identified a letter

that was written from the Americana property owner and manager who confirmed that Patricia

lived in that property for two years. Upon vacating the rented Americana Court property in July

2010, Patricia moved into Gary’s Pike Lane home.

¶9       Patricia denied that she lived with Gary Box during the divorce proceedings.

¶ 10     Patricia also acknowledged that she ran a candle sales business from the Americana

property, and that her invoices reflected that address as well as the original marital address—114

James.

¶ 11     Paul testified that he paid monthly maintenance to Patricia in the amount of $722.22 for

three years after the July 2009 divorce. He also testified about his assumption that Patricia and

Gary “were carrying out an affair” at the Americana Court property as early as January 2008. In

support, he identified copies of her candle business invoices that predated her July 2008 alleged

move-in date to the Americana Court property. On these invoices, Patricia used the Americana

Court address as her mailing address. Paul contended that he did not believe that he should have

had to pay maintenance if Patricia was living with another man. He testified that he was unaware

of the “affair,” when he agreed to maintenance, and he would not have agreed to maintenance if

he had known “the truth.”

¶ 12     Paul acknowledged that he was represented by counsel during the divorce. He admitted

that he had the cellular phone bills from early 2008. He admitted that he had no evidence to


                                                 4
support his belief that Patricia had access to the Americana Court address earlier than her

claimed July 2008 move-in date. Paul’s attorney presented him with bank account statements

that reflected transactions in May and June 2008 in Eddyville, Kentucky, Donaldson, Tennessee,

and Nashville, Tennessee. Paul testified that he believed these Kentucky and Tennessee charges

were made by Patricia in furtherance of her affair. However, he also acknowledged that

Patricia’s mother lived in Tennessee. Paul testified that he did not remember his interrogatory

answer in which he stated that these out-of-state charges were connected to a weekend candle

sales seminar that Patricia attended. In addition, Paul testified that his belief that Patricia had

engaged in an extramarital affair was not based upon the candle seminar trips she took.

¶ 13   On direct examination, Paul testified that he was unable to aggressively conduct

discovery during the divorce because he was working “at least 60 hours a week.” He also stated

that at the time of the divorce he was in a “dire” financial condition, and he had no extra money

to further the investigation.

¶ 14   At the conclusion of the hearing, the trial court verbally entered its rulings. The trial court

denied Paul’s motion for reimbursement of maintenance and granted Patricia’s motion to dismiss

Paul’s motion. The court stated that it based its rulings upon the testimony of witnesses, exhibits

admitted, and arguments of counsel. The court indicated its reasoning on the record. The court

stated that Paul’s claims were mere allegations and/or conjecture without direct proof. The court

also noted that paragraph (O) of the July 2009 MSA indicated that the only rights and obligations

of the parties were those included in the MSA. Finally, the court stated that there was no basis in

law or fact to support Paul’s claims raised so long after the MSA was entered. On January 12,

2022, the trial court entered its written order restating the supporting reasons for its orders.




                                                  5
¶ 15                                        II. ANALYSIS

¶ 16   Paul appeals the trial court’s denial of his request for maintenance reimbursement. He

raises three issues. First, Paul claims that the trial court’s denial of his motion was based upon

section 2-619(a)(5) of the Code of Civil Procedure (735 ILCS 5/2-619(a)(5) (West 2018)), and

that this basis was erroneous because Paul established a genuine issue of material fact disputing

any contention that his reimbursement request was time-barred. Second, Paul claims that the trial

court abused its discretion by denying his motion “for unspecified reasons,” or alternatively,

denying his motion based on laches. Third, Paul contends that the trial court’s denial of his

reimbursement request was contrary to the manifest weight of the evidence in that Patricia

cohabitated with her future husband during the three years Paul paid Patricia monthly

maintenance. Paul also appeals from the trial court’s order granting Patricia’s motion to dismiss

his claim.

¶ 17   Before we begin our analysis, we comment generally upon two of the three issues Paul

raises on appeal. We find no evidence that the trial court based its denial on laches or some time-

related limitation. The trial court referenced the length of time between the entry of the MSA and

Paul’s motion (“so long after the MSA was entered”) in stating that there was no legal or factual

basis to support Paul’s claims, but the court did not state that the time lapse was an integral part

of the court’s ruling. Moreover, although Patricia’s motion relied in part on section 2-619(a)(5)

of the Code of Civil Procedure, which provides a means for the court to involuntarily dismiss a

claim if it “was not commenced within the time limited by law” (id.), the court’s order does not

reference this procedural code section. However, if the trial court based its rulings in whole or in

part upon the doctrine of laches or some statutory time limitation, the appellate court may affirm

a trial court’s order “on any basis that appears in the record without regard to whether the trial


                                                 6
court relied upon such ground or whether the trial court’s rationale was correct.” Gunthorp v.

Golan, 184 Ill. 2d 432, 438 (1998) (citing Messenger v. Edgar, 157 Ill. 2d 162, 177 (1993));

Burton v. Airborne Express, Inc., 367 Ill. App. 3d 1026, 1033 (2006). Here, as more fully

detailed in this order, the trial court found that there was a lack of evidentiary support for Paul’s

request for reimbursement of maintenance.

¶ 18   Despite the legal presentation of Paul’s issues in this appeal, the legal foundation for

Paul’s maintenance reimbursement claim involves his contention that Patricia received

maintenance payments while she “cohabited with Gary Box on a continuing conjugal basis.”

Section 510(c) of the Illinois Marriage and Dissolution of Marriage Act (Act) states: “Unless

otherwise agreed by the parties in a written agreement set forth in the judgment or otherwise

approved by the court, the obligation to pay future maintenance is terminated *** if the party

receiving maintenance cohabits with another person on a resident, continuing conjugal basis.”

(Emphasis added.) 750 ILCS 5/510(c) (West 2018). The obligation to pay future maintenance

would terminate by operation of law on the date that the court finds that “conjugal cohabitation”

began. Id.; In re Marriage of Snow, 322 Ill. App. 3d 953, 957 (2001). The party who was paying

maintenance would be entitled to reimbursement for all payments made after the date that

cohabitation began. Id.

¶ 19   As contemplated by section 510(c) of the Act, the parties’ MSA appears to limit the

ability to terminate or modify maintenance. 750 ILCS 5/510(c). “Marital settlement agreements

are contracts and, therefore, the rules governing the interpretation of contracts apply.” In re

Marriage of Lyman, 2015 IL App (1st) 132832, ¶ 71. When the terms of a marital settlement

agreement are unambiguous, a reviewing court uses only the plain language of the agreement to

determine the parties’ intent. In re Marriage of Culp, 399 Ill. App. 3d 542, 547 (2010).


                                                 7
Paragraph (O) of the MSA states: “The parties intend that henceforth there shall exist between

them only those rights and obligations specifically provided for in this Marital Settlement

Agreement.” Our legislature provided parties with the ability to state the means and method by

which the MSA terms could be modified by written agreement, as indicated in the italicized

legislative language cited in paragraph 18 of this order. Id.

¶ 20   Given the express language used by Patricia and Paul in their MSA and the unique

factual background in this case, we could analyze whether the clause included in their MSA was

intended to preclude termination of maintenance in cohabitation situations. We do not make any

findings on this contractual argument. Instead, we conclude that there was a lack of sufficient

evidentiary proof to establish that Patricia was cohabitating with Gary Box “on a resident,

continuing conjugal basis.”

¶ 21   Section 510(c) of the Act was not intended to control public morals. In re Marriage of

Miller, 2015 IL App (2d) 140530, ¶ 40. Instead, the policy behind termination of maintenance

when “resident, continuing conjugal” cohabitation exists is to prevent the party receiving

maintenance to benefit financially when he or she is essentially in a marriage without the legal

formalization. (Internal quotation marks omitted.) Id. (quoting In re Marriage of Herrin, 262 Ill.

App. 3d 573, 576 (1994)). If the trial court finds that the relationship is in essence a marriage,

equity would support a conclusion that the party receiving maintenance “has abandoned his or

her rights to support from the prior marriage.” (Internal quotation marks omitted.) Id. (quoting

In re Marriage of Weisbruch, 304 Ill. App. 3d 99, 105 (1999)). The party who seeks to terminate

maintenance has the burden to establish that the person receiving maintenance is cohabiting with

another. Id. (citing In re Marriage of Susan, 367 Ill. App. 3d 926, 937 (2006)).




                                                  8
¶ 22   To establish that Patricia must reimburse Paul for maintenance payments, Paul must

prove that Patricia was engaged in a “resident, continuing conjugal” relationship. 750 ILCS

5/510(c). In short, Paul would need to prove that Patricia and Gary Box were involved in a

de facto marriage or a substitute for a marriage. Marriage of Miller, 2015 IL App (2d) 140530,

¶ 40; Marriage of Snow, 322 Ill. App. 3d at 956. To determine if that burden has been met,

courts examine the totality of the circumstances in the case by considering the following factors:

“(1) the length of the relationship; (2) the amount of time spent together; (3) the nature of

activities engaged in; (4) the interrelation of personal affairs (including finances); (5) whether

they vacation together; and (6) whether they spend holidays together.” Marriage of Miller, 2015

IL App (2d) 140530, ¶ 40 (citing Marriage of Susan, 367 Ill. App. 3d at 937). This list of factors

is not exhaustive as each maintenance termination case is factually distinct. Id. (citing Marriage

of Susan, 367 Ill. App. 3d at 930).

¶ 23   On appeal, we will not reverse a trial court’s conclusion regarding termination of

maintenance and reimbursement based on the existence of a de facto marriage unless that ruling

is against the manifest weight of the evidence. Marriage of Susan, 367 Ill. App. 3d at 929-30. A

decision is against the manifest weight of the evidence if the opposite conclusion is clearly

evident or if the decision is unreasonable, arbitrary, or not based on the evidence. Marriage of

Miller, 2015 IL App (2d) 140530, ¶ 40.

¶ 24   We turn to the evidence that was presented at the hearing in support of Paul’s claim that

Patricia was receiving maintenance payments at a time when she was engaged in a de facto

marriage with Gary Box. The MSA by which Paul became contractually obligated to pay

maintenance for 36 months was entered into in early July 2009. Paul presented evidence at the

hearing that he began making the maintenance payments in August 2009.


                                                9
¶ 25   Patricia testified that she became acquainted with Gary Box in late 2007. Paul presented

evidence at the hearing establishing that Patricia made numerous phone calls to Gary’s phone

during the months of January and February 2008. Patricia did not deny that the telephone calls

occurred. However, she testified that at the time of these phone calls, she was not having an

extramarital affair with Gary, and they were merely friends. Until July 2008, Patricia lived in the

marital home. Patricia established that she rented a property at 800B Americana Court in Troy

from July 2008 until July 2010. Paul attempted to produce evidence that Patricia lived at the

Americana address before July 2008 because she was listing that address as a mailing address,

but not the shipping address, for her candle sales business. Paul’s claim was effectively defeated

by a letter authored by the owner of the Americana property in which he stated that Patricia was

his lessee from July 2008 until July 2010. Paul also attempted to establish that Patricia was living

with Gary Box by introducing a computer-printed warning ticket Patricia received from the Troy

Police Department on October 3, 2009. On the printout, Patricia’s address was listed as 500 Pike

Lane—a property that was later purchased by Gary. However, later during the hearing, Patricia

introduced evidence that Gary did not live at or own 500 Pike Lane until March 29, 2010, and

that she did not live at that address on October 3, 2009.

¶ 26   Patricia acknowledged that she moved in with Gary after she moved out of the

Americana property in July 2010. The exact date she moved in with Gary was not established.

From Patricia’s admission, we know that Patricia was cohabiting with Gary for approximately

two years during which she received maintenance payments from Paul.

¶ 27   Understanding that Patricia was cohabiting with Paul does not answer the question of

whether she was doing so “on a resident, continuing conjugal basis.” 750 ILCS 5/510(c). The

length of the cohabiting relationship was two years. We turn to the remaining five factors


                                                10
outlined in Marriage of Miller. There was no evidence detailing the amount of time that she and

Gary spent together. There was no evidence about the nature of activities in which they engaged.

There was no evidence of any interrelation of personal affairs including finances. There was no

evidence that they took vacations together, other than possible day trips to cheerleading events or

competitions in which the daughters of both Patricia and Gary were participating. There was no

evidence of whether they spent holidays together. Admittedly, these factors are not exclusive and

are insufficient “to encapsulate the totality of the circumstances in all cases” (see Marriage of

Miller, 2015 IL App (2d) 140530, ¶ 48). Still, Paul produced no other evidence in support of his

claim that Patricia and Gary had a de facto marriage.

¶ 28   Cohabitation, without more, does not satisfy the “resident, continuing conjugal basis”

test, and thus, would not justify the termination of maintenance. In re Marriage of Arvin, 184 Ill.

App. 3d 644, 649 (1989) (citing In re Marriage of Reeder, 145 Ill. App. 3d 1013, 1018 (1986)).

Paul also did not provide any evidence that during the two years Patricia and Gary cohabited,

there was “a deeper level of commitment, permanence, and partnership” to the relationship.

Marriage of Miller, 2015 IL App (2d) 140530, ¶ 51. While eventually Patricia and Gary wed,

Paul provided no evidence about the commitment of the couple during those two critical years.

We have no evidence that they were engaged or were planning to marry. Paul also provided no

evidence to establish that Patricia and Gary were commingling finances. As in Miller, there was

“[n]o evidence [that] supported the idea that, should one party fall upon hard financial times, the

other would step in to keep their respective lifestyles relatively even.” Id. ¶ 63. Moreover, there

was no evidence produced in this case to establish that Patricia and Gary were attempting to hide

“the true nature of the relationship” to preserve Patricia’s maintenance. See id. ¶ 66.




                                                 11
¶ 29   Given the lack of evidence to establish that Patricia and Gary had a de facto marriage in

that they were together on a “resident, continuing conjugal basis” (750 ILCS 5/510(c)), we

conclude that the trial court’s order denying Paul’s request for reimbursement was not contrary

to the manifest weight of the evidence. Marriage of Susan, 367 Ill. App. 3d at 929-30. We also

find that due to the lack of evidence that Patricia and Gary had a de facto marriage, the trial

court’s order granting Patricia’s motion to dismiss Paul’s maintenance reimbursement request

did not constitute an abuse of the court’s discretion. See, e.g., In re Marriage of Heasley, 2014

IL App (2d) 130937, ¶ 31; Doutt v. Ford Motor Co., 276 Ill. App. 3d 785, 789 (1995).

¶ 30   We comment separately on Paul’s argument that the trial court abused its discretion by

not listing specific reasons for its ruling. Contrary to Paul’s claim, the trial court provided

specific reasons for its ruling, including the fact that Paul’s claims amounted to mere allegations

and/or conjecture without direct proof, and that there was no basis in law or fact for his claims.

¶ 31                                      III. CONCLUSION

¶ 32   For the reasons stated in this order, we affirm the Madison County circuit court’s

judgment.



¶ 33   Affirmed.




                                                12